Citation Nr: 1036743	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right shoulder 
disorder, to include as secondary to service-connected 
osteoarthritis of acromioclavicular (AC) joint, chronic AC 
separation and rotator cuff strain, left.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disorder, claimed as a neck disorder, to include as secondary to 
service-connected osteoarthritis of AC joint, chronic AC 
separation and rotator cuff strain, left.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder, claimed as arthralgia, to include as secondary to 
service-connected osteoarthritis of AC joint, chronic AC 
separation and rotator cuff strain, left.

4.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to service-connected 
osteoarthritis of AC joint, chronic AC separation and rotator 
cuff strain, left.

5.  Entitlement to service connection for a cervical spine 
disorder, claimed as a neck disorder, to include as secondary to 
service-connected osteoarthritis of AC joint, chronic AC 
separation and rotator cuff strain, left.

6.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected osteoarthritis of AC 
joint, chronic AC separation and rotator cuff strain, left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1942 to January 
1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously before the Board in October 2009, at 
which time it was remanded for further development.  The case has 
returned to the Board and is again ready for appellate action.

The Veteran and his wife testified before the undersigned at a 
hearing at the RO (Travel Board hearing) in August 2009.  The 
transcript of the hearing has been incorporated into the record 
and has been reviewed.

The Board notes that, in the Veteran's August 2004 statement, he 
articulated claims for muscle damage for both his non-service-
connected right shoulder and for his service-connected left 
shoulder.  The Board directs the attention of the RO to this 
statement for proper processing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The issues regarding service connection for a right shoulder 
disorder, a cervical spine disorder, and a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied service 
connection for arthralgia of the right shoulder, cervical spine, 
and low back.

2.  Evidence submitted since the time of the July 2003 rating 
decision is neither cumulative nor redundant, and is of 
sufficient significance that it raises a reasonable possibility 
of substantiating the Veteran's current claims of service 
connection for a right shoulder disorder, a cervical spine 
disorder, and a low back disorder.



CONCLUSIONS OF LAW

1.  Evidence added to the record since the final July 2003 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for a right shoulder disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2009).

2.  Evidence added to the record since the final July 2003 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for a cervical spine disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2009).

3.  Evidence added to the record since the final July 2003 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for a low back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations provide 
that an appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been furnished, 
a timely filed substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

In a July 2003 rating decision, the RO denied claims for 
entitlement to service connection for a right shoulder disorder, 
a cervical spine disorder, and a low back disorder on the basis 
that evidence failed to show the claimed disabilities were 
incurred in service.  The Veteran was notified of this decision 
in July 2003.  The Veteran did not perfect an appeal to this 
decision.  Thus, the rating decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In August 2004, the Veteran requested to reopen the claims for 
service connection for a right shoulder disorder, a cervical 
spine disorder, and a low back disorder.  The evidence submitted 
since the July 2003 rating decision includes VA treatment 
records, VA examination reports, lay statements, and testimony 
presented by the Veteran and his wife at the August 2009 Travel 
Board hearing.

In VA examination reports dated in October 2004 and January 2009, 
each VA examiner provided nexus opinions regarding the Veteran's 
right shoulder disorder, cervical spine disorder, and low back 
disorder.  These VA examination reports are new because this 
evidence has not been previously submitted to agency decision-
makers, and it is neither cumulative nor redundant.  This 
evidence is material because it relates to unestablished facts 
necessary to substantiate the claims.  Specifically, the evidence 
suggests that the Veteran's right shoulder disorder, cervical 
spine disorder, and low back disorder are related to his service 
or secondary to his service-connected left shoulder disability.  
As such, the newly submitted evidence contributes to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  Thus, this evidence is new and material.

In conclusion, the Board finds that the October 2004 and January 
2009 VA examination reports received since the July 2003 rating 
decision are new and material, and the claims for service 
connection for a right shoulder disorder, a cervical spine 
disorder, and a low back disorder are reopened. The reopened 
claims are discussed in the remand portion of the decision.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
with regard to the claims to reopen, the Board is granting in 
full the benefit sought on appeal. Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its October 2009 remand.  Specifically, the RO was 
instructed to provide the Veteran with a corrective notice with 
regard to new and material evidence, pursuant to 38 C.F.R. 
§ 3.159(b).  The Board finds that the RO has complied with this 
instruction.  Notice pursuant to 38 C.F.R. § 3.159(b) was 
provided in November 2009.  Stegall, 11 Vet. App. at 268.    


ORDER

New and material evidence having been received, the claim for 
service connection for a right shoulder disorder is reopened and 
is granted; the appeal is granted only to this extent.

New and material evidence having been received, the claim for 
service connection for a cervical spine disorder is reopened and 
is granted; the appeal is granted only to this extent.

New and material evidence having been received, the claim for 
service connection for a low back disorder is reopened and is 
granted; the appeal is granted only to this extent.


REMAND

Before addressing the merits of the issues concerning service 
connection, the Board finds that additional development is 
required.

In this case, the Board finds that another remand is necessary to 
clarify medical nexus opinions dated in January 2009 regarding 
the Veteran's right shoulder disorder, cervical spine disorder, 
and low back disorder as they relate to his service-connected 
left shoulder disorder.  Specifically, in January 2009, the 
Veteran was provided a VA examination of his right shoulder, 
cervical spine, and low back to determine nature and etiology of 
any disorders present, to include whether the disorders are 
secondary to, or aggravated by, the service-connected left 
shoulder disorder.  With regard to the right shoulder, the 
January 2009 VA examiner diagnosed the Veteran with right AC 
joint osteoarthritis/degenerative joint disease, right shoulder 
complete rotator cuff tear, and right glenohumeral joint 
osteroarthritis/degenerative joint disease.  With respect to the 
cervical spine, the Veteran was diagnosed with severe cervical 
degenerative disc disease and cervical 
osteoarthritis/degenerative joint disease.  The Veteran also was 
diagnosed with lumbar degenerative disc disease and lumbar 
degenerative joint disease/osteoarthritis.  The VA examiner 
opined that it is less likely as not that the Veteran's right 
shoulder, cervical spine, and low back disorders are secondary to 
his left shoulder disorder.  According to the VA examiner, 
degeneration of one shoulder does not cause degeneration of the 
other shoulder.  He also indicated that there is no indication 
that degeneration of a shoulder causes degeneration of the 
cervical and lumbar spine.  Further, emphasizing that the Veteran 
had worked for over 30 years in a rice mill, working on heavy 
machinery, he concluded that the Veteran's right shoulder, 
cervical spine, and lumbar spine disorders are the result of 
strenuous labor and over-use.  See VA examination report dated in 
January 2009.  In this regard, the Board notes that, while the 
January 2009 VA examiner addressed the question of whether the 
Veteran's right shoulder, cervical spine, and low back disorders 
are secondary to his service-connected left shoulder disorder, he 
failed to indicate whether they have been aggravated by the 
service-connected left shoulder disorder.

In this regard, secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Thus, the Board finds another remand is necessary to correct this 
matter.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request that the previous January 2009 VA 
examiner provide an addendum to his or her 
previous opinion, if that physician is still 
available.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  

Specifically, the examiner should provide a 
clarification as to the following:

Since the VA examiner finds that the 
Veteran's right shoulder, cervical spine, and 
low back disorders are not due to his 
service-connected left shoulder disorder, the 
VA examiner is requested to state whether the 
Veteran's right shoulder, cervical spine, and 
low back disorders disorder are aggravated 
by [that is, permanently increased in 
severity as a result of] his service-
connected left shoulder disorder, and if so, 
to what degree?  

A complete rationale should be provided for 
any opinion given.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the January 
2009 report is unavailable, and/or the 
examiner indicates a physical examination is 
necessary in order to adequately answer the 
questions posed. 

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims of service connection for a right 
shoulder disorder, service connection for a 
cervical spine disorder, and service 
connection for a low back disorder, in light 
of the additional medical nexus opinion 
provided and any additional medical evidence 
received since the supplemental statement of 
the case (SSOC) in June 2010.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his representative 
another SSOC.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC before returning the 
file to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


